DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the stable-length is obtained by referring to a table or a graph showing stable-lengths of the water jet in association with the diameter of the nozzle and the pressure of the water supplied to the nozzle” at lines 1-4. It is unclear as to how stable-lengths of the water jet only association the diameter of the nozzle and the pressure of the water supplied to the nozzle. Examiner suggest to amend the above claim limitation to “wherein the stable-length is obtained by referring to a table or a graph showing stable-lengths of the water jet in association with different diameters of the nozzle and different pressures of the water supplied to the nozzle”.






Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Richerzhagen et al. (U.S. Pub. No. US 2017/0157709) in view of Kito et al. (JP Pub.
No. 02072000).

    PNG
    media_image1.png
    13
    4
    media_image1.png
    Greyscale
lines 1-3).
Regarding claim 1, Richerzhagen teaches, in Figs. 4a, 5 and 7a, the invention as claimed, including a method for measuring inclination [Fig. 7a, element 32, Para. 01 99, lines 1-3 "In FIGS. 7a to 7e it is explained how the angle position of the liquid jet, or the jet angle 32... can be determined"] of a water jet [Fig. 5, element 1] of a laser machining device [Fig. 5, element 8; Para. 01 80, lines 1-2 "A light source 8, preferably a laser and preferably the laser which is also suitable for a workpiece machining"] which machines a workpiece [Fig. 4a, element 6; Fig. 5, element 8; Para. 01 80, lines 1-2 "A light source 8, preferably a laser... suitable for a workpiece machining"] by relatively moving laser light [Fig. 5, element 8; Para. 0024, lines 7-1 1 "Since as a rule the liquid jet is utilized for the processing of workpieces and these must also be displaced with the desired precision relative to the liquid jet, it is advantageous to utilize the displacement mechanism which is already present anyway in the processing device"; Para. 0181 
    PNG
    media_image2.png
    12
    4
    media_image2.png
    Greyscale
lines 8-10 "The light is thus focused... in the nozzle inlet and thereby coupled into the liquid jet"] which has been introduced and guided into interior of a water jet [Para. 0181 , lines 8-10 "The light is thus focused... in the nozzle inlet and thereby coupled into the liquid jet"; Para. 0182, lines 1-2 "The liquid jet 1 acts like an optical fiber and guides the light beam"] jetted from an optical head through a nozzle [Fig. 5, elements 8, 12-14;
Para. 0181, lines 1-14 "The light beam is guided by a deflecting mirror 1 1 into a lens 12, which has its focus on the nozzle of the liquid chamber 14. After the lens 12, the light beam passes through a semi-transparent mirror 13, which attenuates the light 
obtaining a stable-length [Para. 0013, lines 1-10 "The point of departure is a liquid jet which is generated by a nozzle (such as a laser processing machine guided by a water jet). The liquid jet should preferably be a contiguous, laminar jet. In particular, the liquid jet should be suited to guiding a laser beam along a certain length, such as a waveguide. A spray jet only consisting of a swarm of droplets is of no interest in this context. In the context of the invention, basically three different states of the liquid jet can be distinguished: the free state, the unperturbed state, and the perturbed state"; Para. 0014, lines 1-15 "In the free state, the liquid jet emerges from the nozzle and propagates under the ambient conditions (e.g., in the air) in free flight until it breaks up into individual droplets. In the unperturbed state, the liquid jet is unaffected in an imaginary (geometrical) measurement plane and has no interaction with the collision object. But it can be provided that the liquid jet impinges on a surface, preferably being substantially perpendicular to the longitudinal axis of the liquid jet, beneath the measurement plane and before it breaks up spontaneously into droplets. In this case, the liquid jet breaks off practically smoothly and with no deflection. In the 
"The liquid jet 1 acts like an optical fiber and guides the light beam"] of the water jet [Fig. 5, element 1] based on a diameter of the nozzle and a pressure of water supplied to the nozzle [Para. 0140, lines 1-14 "FIG. la shows schematically a liquid jet 1 in the free state. The jet is produced by a nozzle, which is designed so that a laminar jet is created... Thanks to its laminarity, the liquid jet can serve as an optical guide for a material-processing laser beam, if the liquid is water for example. At a certain distance 
(further details on the length of the liquid jet can be found for example in EP 1 833 636 B1 (Synova)). In the following, only that portion of the liquid jet which is laminar will be considered" See that Richerzhagen teaches obtaining a stable-length because over a certain length or portion of the liquid jet the flow is laminar and acts as an optical guide due to the creation of the jet by a nozzle with a diameter designed such that the nozzle outputs a flow of water with a diameter and pressure to obtain a laminar flow or stable-length. Since the nozzle has a diameter and a pressure of water supplied to the nozzle and produces a laminar flow, Richerzhagen is teaching obtaining a stable length of the water jet based on a diameter of the nozzle and a pressure of water supplied to the nozzle. The Specification, Para. 0023, lines 13-17 does not support the criticality of the diameter of the nozzle and the pressure of water supplied to the nozzle over other factors nor the exclusive reliance on the diameter of the nozzle and the pressure of water supplied to the nozzle to obtain a stable-length of the water jet. Consequently, as stated above, since Richerzhagen teaches a length of the water jet IMth a laminar flow that is created by a nozzle having a diameter and a pressure of water supplied to the nozzle, and even recognizes that the length of the laminar flow is related to a multiple of the diameter of the liquid jet, Richerzhagen does teach that a stable-length of the water jet is obtained based on a diameter of the nozzle and a pressure of water supplied to the nozzle];
arranging the optical head [Fig. 5, elements 8, 12-14; Para. 0181, lines 1-14 "The light beam is guided by a deflecting mirror 1 1 into a lens 12, which has its focus 
measuring a center position [Para. 0044, lines 1-10 "In a preferred embodiment, in order to determine a midpoint or a diameter of the liquid jet, the collision object is at first brought into interaction with a first measuring point on a first side of the liquid jet. After this, the collision object is brought into interaction with a second measuring point on a second side of the liquid jet. The second side is diametrically opposite the first 
arranging the optical head [Fig. 5, elements 8, 12-14; Para. 0181, lines 1-14 "The light beam is guided by a deflecting mirror 1 1 into a lens 12, which has its focus on the nozzle of the liquid chamber 14. After the lens 12, the light beam passes through a semi-transparent mirror 13, which attenuates the light incident from above as little as possible. However, it is also possible to use this mirror 13 in place of the lens and filter combination (9, 10) in order to attenuate a high-power laser. The light is thus focused within the liquid chamber 14 (shown only schematically) in the nozzle inlet and thereby 
jet the flow is laminar and acts as an optical guide due to the creation of the jet by a nozzle having a diameter designed such that the nozzle outputs a flow of water having a diameter and pressure to obtain a laminar flow or stable-length. Moreover, Richerzhagen teaches arranging the optical head within the range of the obtained stable-length because Richerzhagen teaches, as stated above, that the laminar portion of the water jet is the only portion to be considered]; wherein “the distance between the first and second height positions is variably set to a value shorter than the stable-length” (para.0039, para.0174-0175 discuss about the liquid jet producing element 4 such as the machining head 4 of a machine can be move in more than one plane. See fig.4a and 5 for details) “shorter than the stable-length depending on the nozzle diameter and the water pressure” (fig.4a shows the machining head 4 having a distance between workpiece 6. Then, it would be obvious that the laser head 4 can be adjusted in z direction at any value less than stable-length since laser head is adjustable in z direction in order provide suitable spatial position (para.0016) and to perform precise laser machining  (para.0002) and the output of liquid laser jet is in relation with the diameter of nozzle and water pressure in order to form liquid jet. Para.0013 discuss about nozzle. Please also see para.0140 for explanation about the laminar jet in relation to diameter of nozzle);
 	 jetting the water jet [Fig. 5, element 1] from the optical head [Fig. 5, elements 8, 12-14; Para. 0181 , lines 1-14 "The light beam is guided by a deflecting mirror 1 1 into a lens 12, which has its focus on the nozzle of the liquid chamber 14. After the lens 12, the light beam passes through a semi-transparent mirror 13, which attenuates the light incident from above as little as possible. However, it is also possible to use this mirror 13 in place of the lens and filter combination (9, 10) in order to attenuate a high-power laser. The light is thus focused within the liquid chamber 14 (shown only schematically) in the nozzle inlet and thereby coupled into the liquid jet. The precise shape of the liquid chamber, the liquid nozzle, gas inlet and gas nozzle can have various designs and are not part of this document. But the result of these components is a liquid jet 1 which is suitable as a light guide"] in the substantially vertically downward direction [Para. 

    PNG
    media_image3.png
    529
    761
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    416
    832
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    338
    625
    media_image5.png
    Greyscale


However, Kito teaches, in Fig. 1 , "water jetting of high accuracy... by correcting the position of a... machine tool... by measuring the direction and position of the jet stream thereof on individual nozzle" (Abstract, lines 1-4) including calculating said inclination of said water jet with respect to said first feed axis based on the difference between [Abstract, lines 10-14 "the equation of the straight line of a jet stream C is obtained by adding the component of Z axial direction. Accordingly, the inclination of the jet stream C in what degrees and which direction from the nozzle fitting center axial line B is found" See that in the straight line calculation of y = mx + b, the slope "m" is calculated by m = (Y2— Yl)/ (x2— so the elements H and L in Fig. 1 WII have their x and y values subtracted to obtain the inclination angle] said center position of said water jet at said first height position and said center position of said water jet at said second height position, and said distance along said first feed axis between said first and second height positions.



    PNG
    media_image6.png
    1050
    812
    media_image6.png
    Greyscale



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Richerzhagen with the teachings of Kito regarding calculating said inclination of said water jet with respect to said first feed axis based on the difference between said center position of said water jet at said first height position and said center position of said water jet at said second height position, and said distance along said first feed axis between said first and second height positions because Kito teaches "By the measuring data thus obtained, the control axial line 2 in the nozzle fitting center axial line B direction of a... machine tool is corrected and the water jetting is executed" (Kito, Abstract, lines 14-18).
Regarding claim 3, Richerzhagen in view of Kito teaches the invention as claimed and as discussed above. Richerzhagen further teaches arranging a measuring device on the table (Fig. 4a, element 2, 5; Para. 0028, lines 1-4 "the collision object 
[Para. 01 15, lines 1-6 "The collision object is for example a shaped piece of metal with at least one edge for the interaction with the liquid jet. The shaped piece can be for example a frame with a central recess. On the frame, one to four measuring points can be formed. Preferably, every two measuring points lie opposite each other on an axis in the x- or y-direction" See that measurements can be taken in either the x or y direction, as the second linear feed axis, in the horizontal plane IMth respect to the Z axis] with the measuring device [Fig. 4a, element 2, 5; Para. 0028, lines 1-4 "the collision object can also be specially outfitted to detect states of the liquid jet. Thus, for example, one could also imagine collision objects having sensors, in order to detect flow"], relatively moving [Para. 0024, lines 15-16 "movable workpiece holder (such as an x-y bench)"; 
The second side is diametrically opposite the first side. Midpoint and diameter of the liquid jet can then be calculated from two resulting collision positions. The two 
in the horizontal plane with respect to the Z axis. Note that the direction chosen for the
second linear feed axis, either x or y, must remain consistent]; for measuring a center position [Para. 0044, lines 1-10 "In a preferred embodiment, in order to determine a midpoint or a diameter of the liquid jet, the collision object is at first brought into interaction with a first measuring point on a first side of the liquid jet... Midpoint and diameter of the liquid jet can then be calculated from two resulting collision positions. The two measuring points lie in the same measurement plane with respect to the direction of the liquid jet"; Para. 0046, lines 1-7 "Since the mutual spacing of the measuring points and the spacing between the locations of the change in state of the 
horizontal plane with respect to the Z axis. Note that the direction chosen for the third linear feed axis must remain consistent and be opposite to that selected for the second linear feed axis] with the measuring device [Fig. 4a, element 2, 5; Para. 0028, lines 1 -4 "the collision object can also be specially outfitted to detect states of the liquid jet. Thus, for example, one could also imagine collision objects having sensors, in order to detect flow"], relatively moving [Para. 0024, lines 15-16 "movable workpiece holder (such as an x-y bench)"; Para. 01 76, lines 1-3 "In FIG. 4b the jet-producing element is held stationary and the clamping device 5 is moved with the collision object 2 fastened to it"] the table [Fig. 4a, element 5] and the optical head [Fig. 5, elements 8, 12-14; Para. 0181 , lines 1-14 "The light beam is guided by a deflecting mirror 1 1 into a lens 12, which has its focus on the nozzle of the liquid chamber 14. After the lens 12, the light beam passes through a semi-transparent mirror 13, which attenuates the light incident from above as little as possible. However, it is also possible to use this mirror 13 in place of the lens and filter combination (9, 10) in order to attenuate a high-power laser. The light is thus focused within the liquid chamber 14 (shown only schematically) in the nozzle inlet and thereby coupled into the liquid jet. The precise shape of the liquid chamber, the liquid nozzle, gas inlet and gas nozzle can have various designs and are not part of this document. But the result of these components is a liquid jet 1 which is suitable as a light guide"] in a direction opposite to the one direction [Para. 0024, lines 15-16 "movable workpiece holder (such as an x-y bench)"; Para. 0040, lines 1-10 "After this, the collision object is brought into interaction with a second measuring point on a 
See that the equation for calculating a midpoint between two points is the same as calculating an average between two measured positions] of the water jet [Fig. 5, element 1] along the third linear feed axis [Para. 01 15, lines 1-6 "The collision object is for example a shaped piece of metal with at least one edge for the interaction with the liquid jet. The shaped piece can be for example a frame with a central recess. On the frame, one to four measuring points can be formed. Preferably, every two measuring points lie opposite each other on an axis in the x- or y-direction" See that measurements can be taken in either the x or y direction in the horizontal plane with respect to the Z axis. Note that the direction chosen for the third linear feed axis must remain consistent and be opposite to that selected for the second linear feed axis].
Claim 4 is rejected under 35 US-C. 103 as being unpatentable over
Richerzhagen et al. (US. Pub. No. US 2017/0157709) in view of Kito et al. (JP Pub.
No. 02072000) as applied to claim 3 above, and further in view of Kata et al. (US.
Pub. No. US 2009/0084235).
Regarding claim 4, Richerzhagen in view of Kito teaches the invention as claimed and as discussed above; except wherein said measuring device includes a laser-type sensor that emits and receives laser light in two horizontal directions perpendicular to said second and third linear feed axes.
Kata teaches a "jetting apparatus and an origin correction method therefor"
(Para. 0003, lines 1-2) wherein said measuring device includes a laser-type sensor [Fig.1b, element 3] that emits and receives laser light [Para. 0038, lines 3-6 "thereby it is possible to radiate laser L to the jet J sprayed, to capture a shade portion formed by being blocked by the jet J by means of a CCD (Charge Coupled Device) image sensor"] in two horizontal directions perpendicular to said second and third linear feed axes [Para. 0052, lines 1-4 "Mbar-while, in the embodiment, although the laser sensor 3 is rotated so as to be in parallel to the X and Y-axes, two laser sensors may be arranged so as to be in parallel to the X and Y-axes, respectively"].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Richerzhagen in view of Kito with the teachings of Kata regarding wherein said measuring device includes a laser-type sensor that emits and receives laser light in two horizontal directions perpendicular to said second and third linear feed axes because Kata teaches that by using a "transmission laser sensor... to detect an edge (outer peripheral point) of the jet, it .


Allowable Subject Matter
 	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
 	Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “Richerzhagen fails to teach or suggest the above recited features of independent claim 1 …” on pages 5-6 of remark.
In response, Paragraphs 0039, 0174-0175 of Richerzhagen discuss about the machining head 4 of a machine can be moved in more than in plane. Fig.4a shows the machining head 4 having a distance between workpiece 6. Then, it would be obvious that the laser head 4 can be adjusted in z direction at any value less than stable-length since laser head is adjustable in z direction in order provide suitable spatial position (para.0016) and to perform precise laser machining  (para.0002) and the output of liquid laser jet is in relation with the diameter of nozzle and water pressure in order to form liquid jet.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761